Citation Nr: 0111758	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  96-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and specific phobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from August 1980 to May 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in 1995 by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1998.


FINDINGS OF FACT

1.  The medical evidence of record does not reflect a current 
diagnosis of PTSD.

2.  The greater weight of the objective, credible evidence 
does not show either an acquired psychiatric disorder in 
service, or in the case of psychosis, within one year after 
service, or continuity of pertinent symptomatology or 
treatment after service to establish the existence of an 
acquired psychiatric disorder related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and 
specific phobia, was not incurred in or aggravated by 
military service, and a psychosis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant's service medical records are entirely negative 
for any complaints, treatment or diagnosis of a psychiatric 
disorder, to include PTSD and specific phobia.  His service 
records reflect treatment/evaluation for a variety of 
physical complaints and injuries, to include hospitalizations 
and follow-up care for fractured leg injuries sustained when 
he fell off a 110-foot bluff while rock climbing in 1985.  He 
maintains that since that time he gradually became intensely 
fearful of high and enclosed places, such as malls, 
elevators, bridges and airplanes.  He believes his 
nightmares, anxiety attacks and related PTSD-stressor 
symptoms had their onset as a result of the trauma he 
experienced in the 1985 rock climbing accident.

The evidence post dating service presents a profile of the 
appellant reflecting treatment since approximately 1995 for 
multiple diagnoses of acquired psychiatric disorders, 
including VA outpatient treatment for recent anxiety attacks 
(February 1995), panic disorder with agoraphobia (March 
1995), and history of anxiety neurosis (May 2000) as well as 
outpatient counseling under the care of M. Ashby, M.D., from 
approximately 1995 to 1998 for symptoms of panic disorder and 
PTSD.  Dr. Ashby prepared two statements that were submitted 
by the appellant in support of his claim for VA disability 
benefits.  In a single-paragraph statement dated in October 
1996, Dr. Ashby indicated that the appellant had been under 
his care since August 1995 for "longstanding symptoms of 
panic disorder" that the appellant related ". . . back to 
being in the service experiences [sic]."  In a second 
statement dated in April 1997, Dr. Ashby provided more 
details concerning the appellant's condition; specifically, 
he indicated that the appellant suffered from disabling panic 
attacks and other symptoms consistent with a diagnosis of 
PTSD, and that in his opinion, ". . . these symptoms were 
developed following trauma which occurred during his military 
service and subsequent hospitalizations resulting from 
that."  Dr. Ashby added that the appellant had related no 
premorbid history of anxiety disorder prior to the in-service 
trauma.  As a result of the Board's May 1998 remand, efforts 
were undertaken by the RO to obtain clinical treatment 
records from Dr. Ashby; however, the appellant did not 
respond to a development letter sent to him in September 1998 
requesting his assistance with regard to this matter.

Regarding PTSD, the record reflects that a diagnosis of PTSD 
was not established the last time the appellant was formally 
examined by VA for his psychiatric problems in April 1999; at 
that time, the examining VA psychiatrist reviewed the 
evidence contained in the claims file and concluded that he 
had alcohol and cocaine dependency and specific phobia by 
history only (on Axis I) as well as a mixed personality 
disorder (on Axis II).  Regarding the appellant's reported 
history, the VA examiner stated that he displayed "many 
discrepancies and inconsistencies in his narration of past 
difficulties," and "[f]rom all of the above, it appears 
that the phobic reaction that he expressed also seems to be 
somewhat questionable due to some of the discussion that he 
gave today."  The examiner concluded his remarks by stating 
that the appellant's main problem was dependency on alcohol 
and cocaine.  A VA psychiatric examination conducted in 
September 1995 by a different examiner also concluded that 
the appellant had alcohol dependency and specific phobia, 
stating, ". . . the patient did not fulfill the criteria for 
any other disorder other than the specific phobia, which 
includes phobias of flying and heights, as well as the 
alcohol dependence."

Analysis

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103A, 5107, as amended by the Veterans Claims Assistance 
Act of 2000, Pub, L. No. 106-475, 114 Stat. 2096 (2000).  
Specifically, the record reflects that the appellant has been 
provided examinations addressing the nature/etiology of his 
psychiatric disorders and development efforts have been 
completed to the extent possible to obtain relevant VA 
medical records and/or provide the appellant the opportunity 
to do either submit or authorize VA to obtain private medical 
records.  Further, the RO has adjudicated this claim on the 
merits under the benefit-of-the-doubt standard of review.  
Accordingly, the Board concludes that the appellant will not 
be prejudiced by a disposition of his appeal at this time.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In a merits-based review of a claims, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Board must determine whether the preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Moreover, the Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

PTSD

As amended in June 1999, during the pendency of this appeal, 
three elements must be present to establish entitlement to 
service connection for PTSD: (1) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (the current 
diagnostic criteria set forth in the DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2000).  The old 
version of section 3.304(f) required a "clear" diagnosis of 
PTSD, but unlike the amended version, it provided no specific 
instructions regarding which diagnostic criteria were to be 
applied to support such a diagnosis.  On this point, the 
Board obverses that compared to the DSM-III-R (in use prior 
to 1994), the current DSM-IV criteria provides a more 
subjective test to determine if an individual has PTSD, and 
neither version of the DSM requires a "clear" diagnosis of 
PTSD.  The amended version of section 3.304(f) eliminated 
these ambiguities by taking out the "clear diagnosis" 
language and mandating use of the DSM-IV to establish the 
diagnosis.  The Board will therefore apply the amended 
version of section 3.304(f) as this version is more favorable 
to the appellant's claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (where law or regulation is amended while a 
case is pending, the version most favorable to the claimant 
will apply).

Having reviewed the evidence of record, the Board concludes a 
preponderance of the evidence is against this claim on the 
basis that the appellant does not have a current disability 
manifested by PTSD.  There is no adequately supported 
diagnosis of PTSD of record, including no current diagnosis 
of PTSD.  As detailed above, the appellant was recently 
examined in April 1999 by a VA physician who concluded that, 
based on a review of the evidence in the claims file together 
with a detailed clinical interview, he did not have PTSD.  
This examination, which was conducted for the express purpose 
of determining whether he had PTSD, resulted in Axis I 
diagnoses of alcohol and cocaine dependency and specific 
phobia by history only.  The examiner specifically opined 
that the appellant's presentation did not appear to support a 
finding that he had a phobic reaction to the in-service 
trauma caused by the 1985 rock climbing accident.  These 
examination findings and diagnoses are supported by the other 
clinical examination findings of record, specifically, the 
report of the VA psychiatric examination conducted in 
September 1995.  That examination included a detailed 
clinical interview of the appellant, and based on his 
reported history and symptoms, the examiner concluded that he 
did not have any other psychiatric disorders except for 
alcohol dependency and specific phobia (flying and heights).

With these facts for consideration, the Board finds that the 
relevant and probative evidence in this case outweighs the 
single diagnosis of PTSD made by Dr. Ashby in his statement 
dated in April 1997.  The probative value of this diagnosis 
is compromised by the fact that the subsequent medical 
examination by the VA psychiatrist in April 1999 reviewed all 
of the evidence in the claims file, including Dr. Ashby's two 
statements, whereupon the examiner concluded that the 
appellant did not actually have PTSD.  The Board finds that 
it is reasonable to conclude that the more recent medical 
analysis of this claim by the VA psychiatrist in 1999, which 
was entirely consistent with the prior examination findings 
made by another VA psychiatrist in 1995, renders the 1997 
statement of Dr. Ashby insupportable for purposes of the 
appeal.  Accordingly, as a diagnosis of PTSD is not shown, 
the claim must be denied because the first element needed to 
establish eligibility for an award of service connection for 
PTSD under 38 C.F.R. § 3.304(f) has not been met.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  No 
further discussion of the other PTSD-elements is required in 
lieu of the fact that a diagnosis of PTSD is not established 
per section 3.303(f).

Acquired Psychiatric Disorder other than PTSD

The appellant also is seeking entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  Under pertinent law and VA regulations, service 
connection may be granted if symptomatology attributable to 
an acquired psychiatric disorder appeared during service (or 
aggravated therein if preexisting such service) or, in the 
case of psychosis, was manifested to a compensable degree 
within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2000).  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection for an acquired 
psychiatric disorder.  As indicated above, no complaints, 
treatment or diagnosis of a psychiatric disorder were 
reported during the appellant's period of military service.  
Thus, it is not shown by the service medical records that the 
appellant had a psychiatric disorder at some point in time 
during service or upon his discharge therefrom in May 1987.  
Medical records dated in the post-service period show initial 
treatment and diagnosis for "recent anxiety attacks" in 
February 1995 and a condition diagnosed as a panic disorder 
with agoraphobia in March 1995, over eight years after his 
service discharge.  In his statement dated in October 1996, 
Dr. Ashby indicated that the appellant's panic disorder was 
of a "longstanding" nature, as related by his medical 
history to his service experiences.  In addition, the 
appellant has been diagnosed with a number of other 
psychiatric disorders, e.g., anxiety neurosis (in May 2000), 
in the years that followed.  However, as indicated above, a 
VA physician reviewed the medical reports showing the above-
cited diagnoses in light of the appellant's entire medical 
history in April 1999 and based thereon, concluded that only 
diagnoses of substance abuses and specific phobia by history 
only were currently clinically justified by the evidentiary 
record.  Further, the VA physician opined that based on the 
record, there was no clear evidence to support a finding that 
he had a phobic reaction to the 1985 rock climbing incident, 
which would include the emotionally traumatic response and 
onset of psychiatric symptoms that the appellant claims 
occurred as a result.

In view of the above, and given the fact that there is a 
greater than one year gap in time between the appellant's 
military service and any medical treatment and/or diagnoses 
for a clear-cut psychiatric disorder, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  With regard to 
currently diagnosed conditions, neither continuity of 
symptomatology nor evidence filling in the evidentiary gap 
with regard to the phobia-based psychiatric disorders treated 
and diagnosed since 1995 is shown in this case.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).

As for Dr. Ashby's statement dated in 1996, the Board finds 
that the probative value of his account of "longstanding 
symptoms of panic disorder" is unsupported by the medical 
record in this case and the more recent medical analysis and 
opinions obtained as a result of the April 1999 VA 
examination.  As noted, it is evident from Dr. Ashby's report 
that his statement was based on the appellant's self-reported 
medical history, which is not corroborated by the objective 
evidence of record.  On this point, it is significant that 
(1) there is no evidence of psychiatric treatment in service 
for panic disorder as a result of the 1985 rock climbing 
accident or due to any other incident, and (2) there is no 
evidence of treatment for such symptoms until a number of 
years after service.  Further, although no clinical records 
from Dr. Ashby were obtained notwithstanding the RO's attempt 
to do so with the appellant's cooperation, it is nevertheless 
established that the appellant's treatment under the care of 
Dr. Ashby was of more recent origin (in the 1995-98 time 
period).  Hence, it appears that Dr. Ashby's findings as to 
the "longstanding" nature of his phobic symptoms are 
compromised by the relative quality of the medical history 
provided by the appellant years after the in-service events 
in question that he related were the cause of his symptoms.  
The regulations regarding service connection do not require 
that a veteran establish service connection through medical 
records alone, see Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), but in this case, the Board has carefully examined 
the entire evidentiary record and does not find any credible, 
objective evidence to support the appellant's contentions 
that he developed a panic disorder or some other psychiatric 
disorder as a direct result of the 1985 rock climbing 
accident.  This finding is supported not only by the clinical 
records from service, but also the dearth of any medical 
treatment for such symptoms until 10 years after the incident 
and by the corroborating analysis/opinions made by the VA 
psychiatrist following a detailed review of the claims file 
and clinical examination of the appellant completed in April 
1999, which similarly found no basis to relate his history of 
phobias shown to be initially treated years after service to 
that single event from service.  For these reasons, the Board 
finds that a preponderance of the evidence is against this 
claim.

The appellant's contentions advanced on appeal, including his 
hearing testimony of record and the lay statement of his 
former spouse, without competent clinical or historical 
corroboration, are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
for the issue on appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As the preponderance of evidence weighs 
against a grant of the benefits sought, the evidence in this 
case is not so evenly balanced as to require application of 
the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

With respect to the appellant's recently diagnosed 
personality disorder, as noted on the April 1999 VA 
examination, the Board notes that personality disorders are 
not considered to be diseases or injuries, except as provided 
in 38 C.F.R. § 3.310(a), not applicable here, within the 
meaning of applicable legislation providing disability 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.127 (2000).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and specific phobia, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

